Title: To George Washington from Richard Peters, 16 July 1777
From: Peters, Richard
To: Washington, George

 
 War Office, Philadelphia, 16 July 1777. “The Bearer Mr Dupré is a very ingenious Armourer & was appointed by the State of North Carolina in that Capacity to the North Carolina Brigade & has employed several Assistants under him, who are also attached to the Brigade. But as there is no Continental Establishment for Persons in his way, the Board have given it in direction to me, to mention the matter to your Excellency, & request you would give Orders for Mr Duprés being employed as Superintendant of the Armoury—attending the Camp, or in any other manner you may think proper, as his Abilities will render him exceedingly useful if they are turned into the proper Channels—the mode of doing which, is left to your Excellencys Discretion.”
